DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Frank Johnson, during a communication on February 3, 2021. 

The claims filed on 12/16/2020 have been amended as follows: 

Claims 12-16.  (Canceled) 


Reasons for Allowance

Claims 1, 2, 4 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to processing a wallet request from a wallet provider through an interconnectivity hub. Koh (US 2012/0130838 A1) discloses receiving, by the server computer associated with the interconnectivity hub, the wallet request associated with the mobile communication device, the wallet request including an account identifier and a mobile communication device identifier, the wallet request being in a first protocol ¶0098-¶0099), determining, by the server computer, an issuer associated with the account identifier (¶0098-¶0099), obtaining, by the server computer, application data associated with the issuer and the account identifier (Fig. 2D; ¶0102-¶0106), obtaining, by the server computer, a secure element key from the secure element trusted service manager computer associated with the secure element using the second protocol (¶0063-¶0069), providing, by the server computer, the application data and the secure element key to a provisioning computer (¶0059-¶0061)

Additionally, Arvidsson (US 9,572,025 B2) discloses a routing table including routing information corresponding to predetermined secure element management relationships, the routing table further including protocol indicators for each of a plurality of trusted service managers (Col. 2 lines 50-60, Col. 3 lines 37-41, Col. 8 lines 28-36, Col. 9 lines 43-48, Col. 9 line 62-Col. 10 line 3).



validating, by the central trusted service manager computer, the wallet request
transmitting, by the central trusted service manager computer and to the server computer, an acknowledgement response message including a validation of the wallet request in response to validating the wallet request by the central trusted service manager computer
checking, by the server computer,  eligibility of the mobile communication device for provisioning
transmitting, by the provisioning computer, the application data and the secure element key  to the secure element of the mobile communication device


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN HAYES  can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685